Citation Nr: 0934443	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-08 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
chest wound, including chest wall pain with paralysis to the 
chest cavity, oxygen desaturation, frequent respiratory 
pauses, and limitation of motion.  

2.  Entitlement to service connection for residuals of a 
right leg wound, including loss of feeling with pain, 
numbness, and loss of balance.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to July 
1970, and from August 1972 to March 1982.  He is the 
recipient of numerous awards and decorations, including the 
Combat Action Ribbon and Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

A hearing at the RO was held in May 2009 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

At the hearing, the appellant raised additional claims, 
including entitlement to increased ratings for his service-
connected posttraumatic stress disorder (PTSD) and left ulnar 
neuropathy, as well as claims of entitlement to service 
connection for chloracne and malaria.  Inasmuch as these 
claims are not inextricably intertwined with the issues now 
before the Board on appeal, they are referred to the RO for 
appropriate action.

As set forth in more detail below, a remand is required with 
respect to the issues of entitlement to service connection 
for residuals of a chest wound, residuals of a right leg 
wound, and bilateral hearing loss.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The appellant's current tinnitus had its inception during 
active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant of the information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008).  Under the VCAA, 
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c) (2008).

After reviewing the record, the Board finds that no further 
notification or development action is necessary prior to 
consideration of the claim of service connection for 
tinnitus.  In April 2005 and March 2006 letters, VA fulfilled 
its notification duties to the appellant.  The RO has also 
made efforts to assist the appellant in obtaining evidence 
needed to substantiate a claim.  Regardless, in light of the 
favorable decision below, the Board finds that any deficiency 
in VA's VCAA notice or development actions is harmless error.


Background

Service treatment records corresponding to the appellant's 
first period of active service show that at his March 1969 
enlistment medical examination, audiometric testing showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5

-10
LEFT
-5
-5
-5

5

In-service treatment records are negative for complaints or 
findings of decreased hearing acuity or tinnitus.  At the 
appellant's July 1970 separation medical examination, no 
pertinent abnormalities were identified.  The appellant's 
hearing acuity was 15/15 on whispered voice testing, but 
audiometric testing was not conducted.  

Records pertaining to the appellant's second period of active 
service show that at his March 1972 enlistment medical 
examination, audiometric testing showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10

5
LEFT
15
5
5

5

In-service treatment records include a periodic audiogram 
conducted in February 1977 which showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
5
5

At his December 1981 separation medical examination, the 
appellant reported a history of occasional unexplained 
hearing loss, usually occurring when standing for extended 
periods, when lying down, or with extended telephone usage.  
He indicated that his symptoms were usually manifested by 
aural tinnitus, pressure, fullness and partially relieved by 
Valsalva maneuver.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
0
0
10
0

In January 2005, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities, including hearing loss 
and tinnitus.  The appellant indicated that he had 
experienced ringing in his ears and hearing loss since 1969, 
but had never been treated for either condition.  

In a May 2005 statement, the appellant described the acoustic 
trauma he had experienced during service, including weapons 
fire, helicopters, and explosives.  He explained that he had 
conducted ground combat assault operations as a "grunt" 
without any hearing protection.  His weapons included an M-
16, grenade launcher, shotgun, and M-60.  He also indicated 
that he had been in close proximity to air support missions 
dropping explosive bombs in support of their perimeter, as 
well as helicopters picking up casualties and delivering 
supplies.  

The Board notes that the appellant's service personnel 
records are replete with indicia of combat.  The appellant 
was awarded the Combat Action Ribbon and the Purple Heart 
Medal.  His personnel record also show that he served in 
Vietnam as a rifleman and grenadier, where he participated in 
counter insurgency operations against enemy forces and was 
wounded in action.  

In connection with his claim, the appellant was afforded a 
QTC Medical Services examination in April 2005.  The 
audiologist noted the appellant's in-service history of 
acoustic trauma and noted that after service, he had worked 
as a gardener, office worker, and peace officer.  The 
appellant reported that his current symptoms included hearing 
loss as well as a constant ringing or buzzing in his ears.  
The examination report contains a notation to the effect that 
the appellant's hearing loss and tinnitus were "due to 
injury; it occurred in September 1969 following exposure to 
loud noise while serving in the military," although it 
appears that the examiner may have been recording the 
appellant's contentions, given her ultimate conclusions.  

Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
65
65
65
LEFT
65
65
75
60
75

Speech recognition scores were 88 percent correct in the 
right ear and 84 percent correct in the left ear.  After 
conducting the test, the audiologist indicated that a 
diagnosis of hearing loss or tinnitus or an opinion on 
etiology was not possible because the test results were not 
valid.  In a June 2005 addendum, the examiner indicated that 
the appellant's psychiatric problems made it difficult to 
test him.  She noted that there was poor agreement between 
the appellant's puretone averages and his speech reception 
thresholds, indicating better organic thresholds.  To address 
the appellant's claim of hearing loss and confirm the 
presence of hearing loss, she recommended further testing at 
a VA facility.  

At the appellant's May 2009 Board hearing, he reiterated his 
combat experiences, which included significant acoustic 
trauma.  He also described his tinnitus symptoms, which 
included a constant buzzing in the ears, and noted that such 
symptoms had been present for the past 39 years.  The 
appellant also testified that he did not feel that the April 
2005 QTC examination was adequate and requested another 
examination.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of such veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

The appellant seeks service connection for tinnitus.  He 
argues that such disability was incurred during service as a 
result of his exposure to significant acoustic trauma during 
combat in Vietnam.  He reports that his tinnitus has been 
present since service.  

As a preliminary matter, the Board notes that the appellant's 
service personnel records confirm that he served in combat, 
as evidenced by his receipt of the Combat Infantryman Badge 
and the Purple Heart Medal.  Moreover, his statements of in-
service acoustic trauma are both credible and consistent with 
the circumstances of such service, as well as his military 
occupational speciality as a rifleman and grenadier.  38 
U.S.C.A. § 1154(b).  In view of the foregoing, the Board 
concludes that there is ample evidence in the record on 
appeal to show that the appellant sustained acoustic trauma 
during active service.

In addition to this evidentiary presumption, the Board notes 
that the appellant has submitted credible statements to the 
effect that he has experienced tinnitus since service.  The 
undersigned had the opportunity to observe the demeanor of 
the appellant at his May 2009 hearing and found his 
statements regarding his tinnitus to be wholly credible.  Cf. 
Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per 
curiam, 78 F.3d 604(Fed.Cir.1996) (When determining whether 
lay evidence is satisfactory, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence submitted on behalf of the claimant, and, if a 
hearing has been held, the demeanor of the witness); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Moreover, the Board observes that the appellant's statements 
to the effect that he has experienced tinnitus since service 
are consistent with the other evidence of record.  
Significantly, the Board notes that the appellant's service 
treatment records clearly document that at his December 1981 
separation medical examination, he reported a history of 
aural tinnitus.  

In summary, the Board notes that the appellant's has provided 
credible testimony of in-service acoustic trauma during 
combat and his statements are consistent with the 
circumstances of his service.  The appellant's service 
treatment records further document complaints tinnitus during 
service.  Finally, the appellant has provided credible 
testimony to the effect that he has experienced tinnitus on 
an intermittent basis since service.  There is no medical 
evidence of record clearly addressing the etiology of the 
appellant's tinnitus or otherwise attributing it to a 
nonservice-related cause.

As noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of 
the evidence in his favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, the Board finds that service 
connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.




REMAND

The appellant also seeks service connection for bilateral 
hearing loss, residuals of a chest wound, and a right leg 
wound.  

With respect to the claim of service connection for hearing 
loss, as discussed above, the record on appeal confirms that 
the appellant was exposed to acoustic trauma during combat.  
He has also provided credible statements to the effect that 
he has experienced hearing loss since service.  

Given this evidence, the appellant was afforded a QTC medical 
examination in April 2005.  As discussed above, audiometric 
testing showed a bilateral hearing loss disability sufficient 
to satisfy the criteria of 38 C.F.R. § 3.385.  The examiner, 
however, concluded that the results of the study were invalid 
and recommended that the appellant be retested at a VA 
facility.  Unfortunately, there is no other competent 
evidence of record documenting the presence of a current 
bilateral hearing loss disability as required by section 
3.385.  

Although the examination was inadequate for rating purposes, 
the RO failed to correct this deficiency by obtaining another 
examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) (a medical examination 
is necessary when the evidence indicates that a claimant's 
current disability may be associated with service, but is 
lacking in specificity to support a decision on the merits).  
This has not escaped the attention of the appellant's 
representative, who has requested a remand of this matter for 
the purposes of affording the appellant an adequate VA 
medical examination in connection with his claim of service 
connection for hearing loss.

With respect to the appellant's claims of service connection 
for residuals of a chest wound and a right leg wound, service 
connection is currently in effect for scars of the left chest 
wall and right calf, status post shrapnel wound.  The 
appellant, however, claims that he sustained disabilities 
beyond scarring, including a disability manifested by chest 
wall pain, paralysis to the chest cavity with oxygen 
desaturation, frequent respiratory pauses, and limitation of 
motion.  He claims that as a result of his right leg wound, 
he sustained a leg disability manifested by loss of feeling 
in the leg, loss of balance, and constant pain.  

The appellant's service treatment records confirm that in May 
1970, he was hospitalized for treatment after he sustained 
shrapnel wounds to the right leg and left chest wall.  The 
diagnoses on discharge from the hospital were secondary 
closure right leg and left chest wall.  

Subsequent service treatment records confirm continued 
complaints pertaining to the right leg and chest.  In 
December 1978, for example, the appellant sought treatment 
for pain in the left upper quadrant associated with running 
and other activities.  In July 1979, the appellant was 
referred for physical therapy in light of his complaints of 
an intermittent dull ache and numbness in the right lower 
leg.  

The Board also notes that at the appellant's December 1981 
separation medical examination, he reported experiencing 
cramping in his legs while jogging and pain or pressure in 
his chest with shortness of breath since 1970.  Examination 
showed a 4 to 6 centimeter scar on the right leg and a 2 to 3 
centimeter scar in the mid axillary region, 4th intercostal 
space.  A pulmonary function test showed FEV1 of 96 percent 
of predicted value; FVC of 90 percent of predicted value; and 
FEV1/FVC of 84 percent of predicted value.  

Despite this evidence, the appellant has not been afforded a 
VA medical examination for the express purpose of identifying 
any and all residuals of his in-service shrapnel wounds to 
the chest and right leg.  Given the evidence of record, such 
an examination is necessary.  38 C.F.R. § 3.159(c)(4); 
McLendon, 20 Vet. App. at 83.  


Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a 
VA medical examination for the purpose 
of clarifying the nature and etiology 
of any current bilateral hearing loss.  
The claims folder must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing 
the claims folder, the examiner should 
be requested to provide an opinion, 
with supporting rationale, as to 
whether it is at least as likely as not 
that any current bilateral hearing loss 
is causally or etiologically related to 
the appellant's active service or any 
incident therein, including his 
exposure to acoustic trauma during 
combat.  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against it.

2.  The appellant should be afforded a VA 
medical examination or examinations for 
the purposes of clarifying the nature of 
any and all pathology attributable to his 
in-service chest wound.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the 
appellant and the results of any 
diagnostic testing deemed necessary, and 
after reviewing the pertinent record on 
appeal, the examiner should provide an 
opinion, with supporting rationale, as to 
the following:

Is it as least as likely as not that the 
appellant currently exhibits any 
pathology attributable to his in-service 
shrapnel wound of the chest, including 
chest wall pain, paralysis to the chest 
cavity, limitation of motion, or any 
respiratory condition such as oxygen 
desaturation or frequent respiratory 
pauses.

The examiner is advised that in providing 
these opinions, the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

3.  The appellant should be afforded a VA 
medical examination or examinations for 
the purposes of clarifying the nature of 
any and all pathology attributable to his 
in-service right leg wound.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the 
appellant and the results of any 
diagnostic testing deemed necessary, and 
after reviewing the pertinent record on 
appeal, the examiner should provide an 
opinion, with supporting rationale, as to 
the following:

Is it as least as likely as not that the 
appellant currently exhibits any 
pathology attributable to his in-service 
shrapnel wound of the right leg, 
including pain, loss of feeling with 
numbness, right ankle pain, or loss of 
balance.  

The examiner is advised that in providing 
these opinions, the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

4.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the appellant's claims.  
If the benefits sought remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time to respond.


The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


